Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was not published.

Continuity/Reexam Information for 17/030902 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataPCT/US21/43434, filed on 07/28/2021, now abandoned 17030902, filed on 09/24/2020

2nd Non-Final office action

Previous non-final action was withdrawn.  New non-final office action is issues with re-start the clock.

DB=PGPB,USPT,USOC,EPAB,JPAB,DWPI;


Status of claims

Claims 1-20 are pending.
Claims 1-13 were examined.
Claims 14-20 were withdrawn from consideration as non-elected invention. 
No claim is allowed. 
Previous office action is withdrawn (See interview summary).





Information Disclosure Statement

No IDS was filed in this application.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Elected Invention
	Claims 1-13 are under examination (group I).  Claims are drawn to method for reducing fat in a body. Species: “para-toluene sulfonamide and acceptable salt thereof’ (p-TSA) and lipoma
Elected Species


    PNG
    media_image1.png
    130
    206
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1, and 5-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
It is unclear what is intended by “derivative” in claim 1. It can be delete to overcome this rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Yang et al. (US 20200338028A1, priority 12/29/2017),  and SIDS Initial Assessment Report for 14th SIAM (Paris, March 26-28, 2002, 892 ref) which embraces Applicants claimed invention. 
Following reasons apply.

Yang et al.
 Claims 1-3
 	In regards to claim 1, Yang teaches the benzenesulfonamide derivative is at least one selected from the group consisting of para-toluene sulfonamide, ortho-toluene sulfonamide, meta-toluene sulfonamide, Claim 2 and 3  represent benzenesulfonamide derivative of formula (1).  See Yang et al. [0022] –[0026].  Claims 2 and 3 depend on claim 1.

    PNG
    media_image2.png
    99
    250
    media_image2.png
    Greyscale

Claim 4
	In regards to claim 4, Yang teaches the specific benzene sulfonamide compounds N-ethyl-para-toluene sulfonamide, N-ethyl-ortho-toluene sulfonamide, N-cyclohexyl-para-toluene sulfonamide.  Claim 4 depends on claim 1,  See Yang et al.  [0027]
	Yang et al. teaches instant claims 1-4.  See  also claims 1-3 of Yang et al. 
	It would have been obvious to one skilled in the art to make benzenesulfonamide derivative as in claims 1-4 because Yang et al. teaches claimed compounds and also teaches method of use.  
	In regards to claim 1, as shown in FIG. 7C, in vivo study showed a progressive loss of body weight in both control and p-TSA groups, although no significant between-group difference was shown. It also demonstrated that the control group reached to a 20% loss of body weight on the 12.sup.th day compared to the 22.sup.th in p-TSA group. Moreover, as shown in 

    PNG
    media_image3.png
    365
    459
    media_image3.png
    Greyscale

See figures 7C.  The body weight was also measured (FIG. 7C).. [0019].
Yang et al. teaches  as shown in FIG. 7C, in vivo study showed a progressive loss of body weight in both control and p-TSA groups, although no significant between-group difference was shown. It also demonstrated that the control group reached to a 20% loss of body weight on the 12th day compared to the 22th  in p-TSA group. [0071].
	It would have been obvious to one skilled in the art at the time the invention was filed to optimize the amounts of benzenesulfonamide derivative for reducing the fat in the body would have been obvious to one skilled in the art at the time the invention was filed.  A person  skilled in the art would find an appropriate dose depending on the age, condition and severity of the disease.  
Claim 5
	Instant claim 5 is drawn to a method wherein composition causes fat ablation or lipolysis.
	Since Yang et al. teaches the same benzenesulfonamide derivative for reducing fat in a body of the subject, the claimed composition is inherently expected to cause fat  ablation or lipolysis. The property of the compound is considered inherent.  Furthermore, In regards to claim 5, instant specification provides a composition for reducing fat in a body of a subject. The composition comprises a benzenesulfonamide derivative and a pharmaceutically or cosmetically acceptable carrier thereof. [0011]. The composition causes fat ablation or lipolysis in the body of the subject.  [0012].  Specification discloses that fat reduction may include, but is not limited to, reducing proliferation of fat cells, reducing viability of fat cells, reducing maturation of fat cells, reducing volume of fat cells, causing necrosis of fat cells, or dedifferentiating fat cells. The method causes fat ablation or lipolysis in the body of the subject, which is related to the decreased proliferation or viability of fat cells or necrosis of the adipose tissue in the subject. [0044].  It is to be noted that Applicants are using the same compounds as disclosed in Yang et al.
Claim 6-8
	In regards to claims 6, Yang et al. teaches the pharmaceutically acceptable excipient may be a filler, a binder, a preservative, a disintegrating agent, a lubricant, a suspending agent, a wetting agent, a solvent, a surfactant, an acid, a flavoring agent, polyethylene glycol (PEG), alkylene glycol, sebacic acid, dimethyl sulfoxide, alcohol or a combination thereof. [0029].
	In regards to claims 7 and 8, Yang et al.  teaches the benzenesulfonamide derivative is in an amount ranging from about 5% to about 60% by weight. [0030].  It would have been obvious to one skilled in the art at the time the invention was filed find the appropriate and suitable amounts as needed depending on the need such as patients condition, age, severity of disease.
Claim 9
	In regards to claim 9, Yang et al. teaches  pharmaceutical composition comprises, but is not limited to, an injection formulation, dry powder, a tablet, oral liquid, a wafer, a film, a lozenge, a capsule, granule, or a pill. [0032]. 
Claim 10
	In regards to claim 10, Yang teaches the pharmaceutical composition is in a form suitable for parenteral administration, injection, continuous infusion, sublingual administration, subcutaneous administration or oral administration. Yang teaches that pharmaceutical composition is administered to the subject intratumorally, intravenously, subcutaneously, intradermally, orally, intrathecally, intraperitoneally, intranasally, intramuscularly, intrapleural, or through nebulization. [0031] and [0038].
Claims 11-13
 	In regards to claim 11-12, Yang et al. teaches benzenesulfonamide derivative in the pharmaceutical composition is administered to the subject in a therapeutically effective amount of from about 20 mg to about 4000 mg per day. [0037].   The amounts of Yang et al overlaps with claimed amounts.
	It would have been obvious to one skilled in the art at the time the invention was filed would find an appropriated dose of  para-toluene sulfonamide and acceptable salt and benzenesulfonamide compounds as needed.   A person skilled in the art would optimize the dose as needed.  
	In regards to claim 13, where the composition is administered to the subject 1-4 times a day, 1-4 times a week or 1-3 times a month.  Yang et al. teaches benzenesulfonamide derivative in the pharmaceutical composition is administered to the subject in a therapeutically effective amount of from about 20 mg to about 4000 mg per day. A person skilled in the art would optimize the dose depending on the condition and age of the patient.  
Lipoma
	In regards to elected method of treating lipoma is a slow-growing, fatty lump that's most often situated between  skin and the underlying muscle layer.  In regards to elected method of treating Lipoma, by para-toluene sulfonamide and acceptable salt.  A lipoma is a slow-growing, fatty lump that's most often situated between the skin and the underlying muscle layer.  Since Yang teaches benzenesulfonamide derivative to reduce weight a person skilled in the art would consider apply the teachings of Yang et al to reduce the body fat  by administering benzenesulfonamide derivative elected species para-toluene sulfonamide and acceptable salt thereof’ (p-TSA.  would expect to treat lipoma which is a slow-growing, fatty lump that's most often situated between the skin and the underlying muscle layer.  One skilled in the art would consider to apply that benzenesulfonamide derivative which includes elected species is expected to reduce fats and lipids from the body.  
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Yang et al by administering  benzenesulfonamide derivative to reduce the body fat  by administering benzenesulfonamide derivative including elected species, para-toluene sulfonamide and acceptable salt thereof’ (p-TSA), and a pharmaceutically or cosmetically acceptable carrier thereof.
	Yang et al. teaches all the limitation of claimed invention as cited above.
SIDS reference was added for additional teaching which provides motivation use toluenesulfomide  reducing body weight.  (Toluene is different than benzene).

	Reference SIDS Initial Assessment Report for 14th SIAM (Paris, March 26-28, 2002) teaches o-Toluene sulfonamide. It teaches this compound is not toxic. (Line 1 and 2 on page 4).
	This reference  teaches  that significant reduction in body weight of pups were observed,  In a two generation lifetime study, decrease of litter size and body weight was observed.= at 250 mfg.kgb.w./day(Lines 3-7 on page 4).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce fat in a body of a subject, comprising administering an effective amount of a composition to the subject, para-toluene sulfonamide  (p-TSA) and pharmaceutically acceptable salt benzenesulfonamide derivative  as taught by the prior art cited above.  
	It would have been obvious to one skilled in the art at the time the invention was filed claimed invention would have been obvious because Yang et al. teaches benzenesulfonamide derivative in the pharmaceutical composition and a pharmaceutically acceptable excipient thereof   In addition Yang et al teaches specific compound as in instant claim 4, para-toluenesulfonamide, ortho-toluenesulfonamide, meta-toluenesulfonamide, N-ethyl-para-toluene sulfonamide, N-ethyl-ortho-toluene sulfonamide, N-cyclohexyl-para-toluene sulfonamide.  Yang et al further teaches reducing weight as shown in fig. 7C. and teaches in vivo study showed a progressive loss of body weight in both control and p-TSA groups, although no significant between-group difference was shown. It also demonstrated that the control group reached to a 20% loss of body weight on the 12th day compared to the 22 in p-TSA group.
	Furthermore, SIDS ref teaches o-Toluene sulfonamide. It teaches this compound is not toxic. It teaches  that significant reduction in body weight of pups were observed,  In a two generation lifetime study, decrease of litter size and body weight was observed.= at 250 mfg.kgb.w./day(Lines 3-7 on page 4).
	SIDS ref further provides motivation to use sulfonamide derivative which helps in significant reduction of body weight.  
Therefore, for the reasons cited above, at the time the invention was filed, method for reducing fat in a body of a subject, comprising administering an effective amount of a composition to the subject, wherein the composition comprising a benzenesulfonamide derivative including para-toluene sulfonamide and acceptable salt thereof’ (p-TSA), and a pharmaceutically or cosmetically acceptable carrier thereof.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 
Response to Remarks
Applicants response to restriction requirement Claim 1,  Applicant elected para-toluene sulfonamide and acceptable salt thereof’ (p-TSA), which reads on all claims of Group I, as a single species of compound. Applicant further elected “lipoma” as a single species of disease. Support for the elected species of disease may be found at least at page 7, line 14 and page 15, line 17 of the original specification as filed. All Group I claims read on the elected disease species.   
If no prior art found for elected species the search will be extended to other species. Examiner has so indicated, that the election of a single species is for search purpose only, If no art found than search will be extended to other species. 
    PNG
    media_image4.png
    148
    276
    media_image4.png
    Greyscale

The new office action was issued.  See the interview summary  (Attached). 



Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628